IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-17,545-19 & WR-17,545-20


                    EX PARTE STEVEN DWAYNE GILBERT, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
               CAUSE NO. 6754 & 6755 IN THE 1-A/1ST DISTRICT COURT
                             FROM JASPER COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two charges

of burglary of a habitation and sentenced to thirty years’ imprisonment for each charge.

       Applicant contends that he is being denied credit for time spent on parole prior to revocation,

while he was held under authority of executed pre-revocation warrants. Applicant has alleged facts

that, if true, might entitle him to relief. Ex parte Canada, 754 S.W.2d 660, 668 (Tex. Crim. App.

1988). In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.
                                                                                                        2

       The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to file an affidavit listing Applicant’s sentence begin dates and the dates of issuance and

execution of any parole-revocation warrants. The affidavit should state whether or not Applicant is

receiving credit for any of the time spent on parole and should specify whether Applicant has been

credited for time spent awaiting revocation hearings.

       The trial court may also order depositions, interrogatories or a hearing. If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wishes to be represented by counsel, the trial court shall appoint an attorney to represent Applicant

at the hearing. TEX . C ODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

whether Applicant is receiving the proper amount of time credit for time spent on parole, held under

authority of pre-revocation warrants. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: October 15, 2014
Do not publish